Claim Rejections - 35 USC § 102
Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahashi, US 6,780,114.  Sahashi discloses a  constant velocity universal joint (22) comprising an outer joint member (51), an inner joint member (23, 50) that transmits torque with the outer joint member while allowing angular displacement via a torque transmitting member (52), a power transmission shaft (24) connected to the inner joint member in a torque transmittable manner, and a detachable mechanism (see Figs. 2-5) provided between the inner joint member and the power transmission shaft so as to detach the power transmission shaft from the inner joint member, wherein 
the detachable mechanism includes a cylindrical member (65, 67) externally fit onto the power transmission shaft, a fixing member (69) accommodated to be movable in a radial direction in the cylindrical member, and an annular member (68) disposed to be movable in an axial direction on an outer periphery of the cylindrical member, and 
a locking claw (70) is provided at an end of an inner joint member side of the annular member, and a locking groove (72) is provided at an end of an annular member side of the inner joint member, and the locking claw of the annular member is fitted into the locking groove of the inner joint member,
wherein a slit portion (71, 73) is provided at the end of the annular member side of the inner joint member, so as to detach the locking claw of the annular member from the locking groove.

Allowable Subject Matter
Claims 2 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Note, claim 3 cannot be amended to depend from claim 2 because doing so would make it a duplicate of claim 4.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679